Citation Nr: 0530592	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Raynaud's 
phenomenon as secondary to service-connected autoimmune 
hemolytic anemia.  

2.  Entitlement to an increased rating for autoimmune 
hemolytic anemia, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for deep venous 
thrombosis of the right leg, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to June 
1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded the case in December 2003 for further 
development.  While the case was in remand status, 
jurisdiction over the case was transferred to the RO in Waco, 
Texas.  The case was returned to the Board in September 2005.  


FINDINGS OF FACT

1.  Raynaud's phenomenon was not caused or chronically worsen 
by service-connected autoimmune hemolytic anemia.  

2.  Autoimmune hemolytic anemia has been generally stable and 
manifested by approximately 2 episodes per year of mild 
hemolysis.  

3.  Deep venous thrombosis of the right leg has not been 
manifested by more than persistent edema and stasis 
pigmentation or eczema.  


CONCLUSIONS OF LAW

1.  Raynaud's phenomenon is not proximately due to or the 
result of service-connected autoimmune hemolytic anemia.  38 
C.F.R. § 3.310(a) (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for autoimmune hemolytic anemia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.117, Diagnostic Codes 7700, 7714 (2005).  

3.  The criteria for an evaluation in excess of 40 percent 
for deep venous thrombosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7121 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Pursuant to the Board's remand directive, the RO sent the 
veteran a letter in June 2004 that provides the required 
notice.  Although the RO did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent to 
his claims and requested him to submit such evidence or 
provide the information and any authorization necessary to 
enable VA to obtain such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Accordingly, to this extent, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that service medical records and all 
pertinent post-service medical records identified by the 
veteran have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any additional 
evidence which could be obtained to substantiate the present 
claims, and the Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

Although complete VCAA notice was not provided before the 
initial adjudication of the veteran's claims, the RO 
readjudicated the claims following the provision of the 
required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO on the merits of any of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.  Therefore, the Board is satisfied that any 
procedural errors in the originating agency's development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

Historically it is noted that service connection for 
autoimmune hemolytic anemia was granted in a December 1997 
rating decision.  A noncompensable evaluation was assigned.  
The evaluation was increased to 10 percent in a June 1998 
rating decision.  At that time, service connection was also 
granted for deep venous thrombosis of the right leg with a 30 
percent rating.  

A March 1999 VA medical record notes that the veteran was 
seen with a complaint of "blue fingers" for one month.  The 
veteran reported that the fingertips of both hands were 
painful and sensitive to hot and cold, with intermittent 
swelling and joint pain with movement.  A history of smoking 
and autoimmune hemolytic anemia treated with prednisone was 
noted.  The diagnostic assessment included autoimmune versus 
vascular disease with Raynaud's phenomenon.  

In February 2001, the veteran filed a claim for increased 
evaluations for autoimmune hemolytic anemia and for deep 
venous thrombosis.  The veteran maintained that both 
disorders had increased in severity.  

On VA examination in May 2001, the veteran noted that 
episodes of sudden hemolysis had occurred approximately every 
2 years since 1967, accompanied by jaundice, brown urine, 
malaise, fatigue and sometimes shortness of breath.  During 
such episodes, the veteran's hematocrit often fell below 30 
percent compared to a baseline of 42 percent.  It was also 
noted that the veteran had had two episodes of deep venous 
thrombosis in the right leg.  The veteran indicated that the 
right leg was always more swollen than his left and there 
were minor superficial venous varicosities, without pain, 
tenderness, redness or ulceration.  On physical examination, 
it was noted that the veteran was not jaundiced.  The lower 
extremities were well perfused with minor superficial venous 
varicosities, greater on the right.  There was no calf 
tenderness on compression.  The summary of the findings 
included autoimmune hemolytic anemia, with several attacks of 
active hemolysis per year.  The examiner stated that when his 
hematocrit fell below 30 percent acutely, he became unable to 
perform any physical work activity and would require oxygen 
for an airline flight.  Regarding the deep venous thrombosis 
of the right leg, it was noted that his symptoms included 
mild chronic swelling and mild chronic venous insufficiency 
from post-phlebitic syndrome.  

During the May 2001VA examination, the veteran reported that 
he experienced tingling of his fingertips when the 
temperature rose or fell significantly and that some doctors 
told him that this was Raynaud's phenomenon.  The examiner 
noted at that time that there was no color change associated 
with the symptoms and the pain seemed to be in the bony 
portion of his fingertips only, which was not typical of 
Raynaud's.  

An undated private medical statement notes that the veteran's 
Raynaud's phenomenon was secondary to autoimmune hemolytic 
anemia.  No supporting rationale was included with the 
doctor's statement.  

On VA QTC examination in March 2002, the veteran indicated 
that he had Raynaud's phenomenon.  The veteran related that 
he had flare-ups of autoimmune hemolytic anemia approximately 
twice per year.  The examiner indicated that based on the 
medical record review, the veteran's medical history and 
clinical findings, it was less likely than not that the 
veteran's Raynaud's phenomenon was related to the autoimmune 
hemolytic anemia.  The rationale for the opinion was that the 
disorders were separate phenomenon with distinct pathology.  
The examiner stated that it was possible that both were 
related to a single underlying cause or condition; however it 
was not likely that Raynaud's was caused by anemia.  The 
diagnoses included autoimmune hemolytic anemia.  It was noted 
that the veteran's hematocrit level was currently 
satisfactory.  

A September 2002 VA medical record notes that the veteran 
reported increasing fatigue but denied dark urine, jaundice, 
shortness of breath or other complaints.  He had no serious 
infections related to chronic immunosuppression from his 
prednisone use.  The diagnostic impression was that the 
veteran's chronic autoimmune hemolytic anemia appeared to be 
stable.  

On VA examination in October 2002, it was noted that the 
examiner reviewed the veteran's claims folder and prior 
opinions in order to offer an opinion as to whether it was as 
likely as not that Raynaud's disease was related to the 
service-connected autoimmune hemolytic anemia.  The examiner 
indicated that the veteran's symptoms and medical records 
were suggestive of Raynaud's phenomenon.  It was noted that 
there were no medical records in the file which reported a 
direct link between his autoimmune hemolytic anemia and 
Raynaud's phenomenon.  The examiner noted, however, that 
there was medical literature which suggested that acquired 
hemolytic anemia caused Raynaud's in cases of cold autoimmune 
hemolytic anemia which was a much more rare condition than 
warm autoimmune hemolytic anemia.  The examiner stated that 
he did not know whether the veteran had cold autoimmune 
hemolytic anemia.  The examiner also noted that there was a 
well-known and well-established causal association between 
Raynaud's phenomenon and cigarette smoking.  Therefore, the 
veteran's extensive history of tobacco abuse was considered a 
likely significant contributor to his Raynaud's phenomenon.  
It was recommended that additional testing be accomplished to 
determine if the veteran had cold autoimmune hemolytic 
anemia.  If the veteran were found to have cold autoimmune 
hemolytic anemia, the examiner indicated that it could be 
inferred that at least a portion of his Raynaud's was 
attributable to the service-connected autoimmune hemolytic 
anemia, though the most likely cause of the disorder would be 
extensive tobacco abuse.  

In a February 2003 VA medical opinion, it was noted that the 
veteran had warm antibody autoimmune hemolytic anemia with no 
clinical evidence of cold autoimmune hemolytic anemia 
disease.  The doctor stated that there was no relationship 
between the veteran's autoimmune hemolytic anemia and 
Raynaud's phenomenon.  

The veteran was afforded a VA examination in January 2005.  
The examiner noted that there was no claims file available to 
review but VA medical records were reviewed.  The veteran 
related his medical history of autoimmune hemolytic anemia.  
It was also noted that the veteran had been evaluated by his 
primary physician for Raynaud's phenomenon and that it would 
not be known whether the Raynaud's was related to the 
autoimmune hemolytic anemia until further evaluation by his 
primary care physician was completed.  It was noted that his 
autoimmune hemolytic anemia was essentially asymptomatic as 
long as his hematocrit level was about 36.  The veteran 
indicated that he was treated for the condition with 
prednisone and folic acid.  It was noted that the condition 
affected his daily activities during flare-ups because he 
felt shortness of breath and this slowed him down at home and 
work.  He stated that he lost about 8 days of work during the 
previous 12 months due to flare-ups of autoimmune hemolytic 
anemia.  The diagnosis was autoimmune hemolytic anemia with 
recurrent episodes of mild hemolysis found.  

At a VA examination in March 2005, the veteran reported that 
the condition of his right lower extremity was getting 
progressively worse due to deep vein thrombosis.  He stated 
that flare-ups of moderate to severe pain in his right leg 
occurred daily.  The pain was associated with mild swelling 
which was relieved with rest and elevation of his legs.  The 
veteran had received no medical treatment for the condition.  
It was noted that the veteran's daily activities were 
affected in that he slowed down in his sport and job 
activities; however, he was still able to complete his job 
duties.  The veteran stated that he was going to quit his job 
because the work was too physical.  He denied having any 
periods of incapacitation in the past 12 months and had not 
lost any time from work because of his right lower leg 
condition.  Physical examination of the right leg revealed 
only mild, soft swelling.  No ulcer, eczematous dermatitis, 
or stasis pigmentation was observed.  The veteran had some 
superficial varicose veins.  He had good peripheral pulses 
and there was no gait abnormality.  No pain to deep palpation 
in any aspect of the right ankle or pain to manipulation of 
his right ankle was shown.  A duplex venous ultrasound of the 
lower extremities reflected chronic thrombus in the right 
common femoral vein and popliteal.  The remainder of the 
vessels were open.  The final diagnoses included residuals of 
right lower extremity deep vein thrombosis manifested by mild 
signs of post-phlebitic syndrome and autoimmune hemolytic 
anemia with recurrent episodes of mild hemolysis.  




III.  Analysis

Service Connection 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice connected 
disability by service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

In this case, it is noted that the veteran has been diagnosed 
with Raynaud's phenomenon which he claims is related to his 
service-connected autoimmune hemolytic anemia.  The Board 
notes that while the record contains a private medical 
statement which essentially states that Raynaud's phenomenon 
was secondary to autoimmune hemolytic anemia, no rationale 
for the opinion was given.  Therefore, the Board has found 
this medical opinion to be of limited probative value.

Significantly, a March 2002 examination report reflects that 
based on a review of the medical records and clinical 
findings, the examiner was of the opinion that it is less 
likely than not that he veteran's Raynaud's phenomenon was 
related to autoimmune hemolytic anemia.  Moreover, in October 
2002, a VA physician that it was possible that the veteran's 
Raynaud's phenomena was related to the autoimmune hemolytic 
anemia if the veteran had cold autoimmune hemolytic anemia.  
The examiner also opined that the veteran's extensive history 
of cigarette smoking was a likely significant contributor to 
his condition.  Following testing in February 2003, it was 
determined that the veteran did not have cold autoimmune 
hemolytic anemia and that there was no relationship between 
his autoimmune hemolytic anemia and Raynaud's phenomenon.  

The Board also notes that a January 2005 VA report suggested 
that the question of a relationship between Raynaud's 
phenomenon and service-connected autoimmune hemolytic anemia 
had not been resolved.  However, it is noted that the 
examiner specifically stated that no review of the veteran's 
claims file had been accomplished.  In this regard, the 
speculative comments of the examiner are of very limited 
probative value.  

In this case, the Board finds more persuasive the medical 
opinions which were offered following a comprehensive review 
of the claims file, medical records and clinical examination 
of the veteran.  The Board has found the March 2002 and 
February 2003 medical opinions to be the most probative 
evidence of record because such were based on an examination 
of the veteran and a review of the veteran's pertinent 
medical history, and the opinions are properly supported.  

The Board has also considered the veteran's statements.  
While the veteran believes that his Raynaud's phenomenon is 
related to the service-connected autoimmune hemolytic anemia, 
as a layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must that secondary service connection 
is not warranted for Raynaud's phenomenon.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2005).

Autoimmune Hemolytic Anemia 

The veteran's autoimmune hemolytic anemia has been evaluated 
as analogous to sickle cell anemia under 38 C.F.R. § 4.117, 
Diagnostic Code 7714, which provides that a 30 percent rating 
is warranted following repeated hemolytic sickling crises 
with continuing impairment of health.  A 60 percent rating is 
warranted when there are painful crises several times a year 
or with symptoms precluding other than light manual labor.  A 
100 percent rating is warranted with repeated painful crises, 
occurring in skin, joints, bones or any major organs caused 
by hemolysis and sickling of red blood cells with anemia, 
thrombosis and infarction, with symptoms precluding even 
light manual labor.  

The examination reports and medical records essentially 
reflect that the veteran's service-connected autoimmune 
hemolytic anemia is manifested by approximately 2 episodes of 
mild hemolysis per year.  The veteran has reportedly been 
generally asymptomatic when not experiencing a flare-up of 
the condition.  He has missed approximately 8 days of work in 
the past 12 months, in part, due to his service-connected 
autoimmune hemolytic anemia.  Thus, in this case, the 
veteran's autoimmune hemolytic anemia is manifested by no 
more than repeated hemolytic crises with continuing 
impairment of health as required for the current 30 percent 
evaluation.  Painful crises several times of year or symptoms 
precluding other than light manual labor have not been shown.  

Thus, the Board finds that the disability does not more 
nearly approximate the criteria for a higher rating.  The 
Board has considered whether there is any other schedular 
basis for granting a higher evaluation but has found none.  
In addition, because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 C.F.R. § 4.3 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Deep Venous Thrombosis of the Right Leg

A 40 percent rating is warranted for post-phlebitic syndrome 
of any etiology with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted when there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7121.  

The medical evidence demonstrates that the veteran's service-
connected deep venous thrombosis of the right leg is 
manifested by mild swelling of the right lower extremity.  
There is no medical evidence of ulceration.  Therefore, the 
disability does not more nearly approximate the criteria for 
a higher evaluation.  

The Board has considered whether there is any other schedular 
basis for granting a higher evaluation but has found none.  
In addition, the Board has considered the benefit-of-the-
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability and 
that the manifestations of each of the disabilities are not 
in excess of those contemplated by the schedular criteria.  
In addition, there is no other indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

Entitlement to service connection for Raynaud's phenomenon as 
secondary to service-connected autoimmune hemolytic anemia is 
denied.  

Entitlement to an increased rating for autoimmune hemolytic 
anemia is denied.  

Entitlement to an increased rating for deep venous thrombosis 
of the right leg is denied.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


